


Exhibit 10.1

CONFORMED COPY

--------------------------------------------------------------------------------

$125,000,000

CREDIT AGREEMENT

among

SEROLOGICALS CORPORATION,
as Borrower,

The Several Lenders from Time to Time Parties Hereto,

LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent,

and

JPMORGAN CHASE BANK,
as Administrative Agent

Dated as of October 14, 2004

--------------------------------------------------------------------------------

JPMORGAN SECURITIES INC.,
as Lead Arranger and Bookrunner

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

SECTION 1.   DEFINITIONS   1   1.1   Defined Terms   1   1.2   Other
Definitional Provisions   18 SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS   19  
2.1   Term Commitments   19   2.2   Procedure for Term Loan Borrowing   19   2.3
  Repayment of Term Loans   20   2.4   Revolving Commitments   20   2.5  
Procedure for Revolving Loan Borrowing   20   2.6   Swingline Commitment   21  
2.7   Procedure for Swingline Borrowing; Refunding of Swingline Loans   21   2.8
  Commitment Fees, etc.   23   2.9   Termination or Reduction of Revolving
Commitments   23   2.10   Optional Prepayments   23   2.11   Mandatory
Prepayments and Commitment Reductions   23   2.12   Conversion and Continuation
Options   24   2.13   Limitations on Eurodollar Tranches   24   2.14   Interest
Rates and Payment Dates   25   2.15   Computation of Interest and Fees   25  
2.16   Inability to Determine Interest Rate   25   2.17   Pro Rata Treatment and
Payments   26   2.18   Requirements of Law   27   2.19   Taxes   28   2.20  
Indemnity   30   2.21   Change of Lending Office   30   2.22   Replacement of
Lenders   30 SECTION 3.   LETTERS OF CREDIT   31   3.1   L/C Commitment   31  
3.2   Procedure for Issuance of Letter of Credit   31   3.3   Fees and Other
Charges   31   3.4   L/C Participations   31   3.5   Reimbursement Obligation of
the Borrower   32   3.6   Obligations Absolute   33   3.7   Letter of Credit
Payments   33   3.8   Applications   33 SECTION 4.   REPRESENTATIONS AND
WARRANTIES   34   4.1   Financial Condition   34   4.2   No Change   34   4.3  
Existence; Compliance with Law   34   4.4   Power; Authorization; Enforceable
Obligations   35   4.5   No Legal Bar   35   4.6   Litigation   35   4.7   No
Default   35   4.8   Ownership of Property; Liens   35   4.9   Intellectual
Property   35   4.10   Taxes   36   4.11   Federal Regulations   36   4.12  
Labor Matters   36   4.13   ERISA   36   4.14   Investment Company Act; Other
Regulations   37   4.15   Subsidiaries   37          

--------------------------------------------------------------------------------



  4.16   Use of Proceeds   37   4.17   Environmental Matters   37   4.18  
Accuracy of Information, etc   38   4.19   Security Documents   38   4.20  
Solvency   38   4.21   Senior Indebtedness   38   4.22   Certain Documents   38
SECTION 5.   CONDITIONS PRECEDENT   39   5.1   Conditions to Initial Extension
of Credit   39   5.2   Conditions to Each Extension of Credit   41 SECTION 6.  
AFFIRMATIVE COVENANTS   41   6.1   Financial Statements   41   6.2  
Certificates; Other Information   42   6.3   Payment of Obligations   43   6.4  
Maintenance of Existence; Compliance   43   6.5   Maintenance of Property;
Insurance   43   6.6   Inspection of Property; Books and Records; Discussions  
43   6.7   Notices   43   6.8   Environmental Laws   44   6.9   Additional
Collateral, etc   44   6.10   Further Assurances   46   6.11   OFAC and BSA
Compliance   46 SECTION 7.   NEGATIVE COVENANTS   46   7.1   Financial Condition
Covenants.   46   7.2   Indebtedness   47   7.3   Liens   48   7.4   Fundamental
Changes   49   7.5   Disposition of Property   49   7.6   Restricted Payments  
50   7.7   Investments   50   7.8   Optional Payments and Modifications of
Certain Debt Instruments   51   7.9   Transactions with Affiliates   51   7.10  
Sales and Leasebacks   51   7.11   Swap Agreements   51   7.12   Changes in
Fiscal Periods   51   7.13   Negative Pledge Clauses   51   7.14   Clauses
Restricting Subsidiary Distributions   52   7.15   Lines of Business   52   7.16
  Amendments to Acquisition Documents   52 SECTION 8.   EVENTS OF DEFAULT   52
SECTION 9.   THE AGENTS   55   9.1   Appointment   55   9.2   Delegation of
Duties   55   9.3   Exculpatory Provisions   55   9.4   Reliance by
Administrative Agent   55   9.5   Notice of Default   56   9.6   Non-Reliance on
Agents and Other Lenders   56   9.7   Indemnification   56   9.8   Agent in Its
Individual Capacity   57   9.9   Successor Administrative Agent   57   9.10  
Documentation Agent and Syndication Agent   57 SECTION 10.   MISCELLANEOUS   58
  10.1   Amendments and Waivers   58          

--------------------------------------------------------------------------------



  10.2   Notices   59   10.3   No Waiver; Cumulative Remedies   59   10.4  
Survival of Representations and Warranties   60   10.5   Payment of Expenses and
Taxes   60   10.6   Successors and Assigns; Participations and Assignments   61
  10.7   Adjustments; Set-off   63   10.8   Counterparts   64   10.9  
Severability   64   10.10   Integration   64   10.11   GOVERNING LAW   64  
10.12   Submission To Jurisdiction; Waivers   64   10.13   Acknowledgements   65
  10.14   Releases of Guarantees and Liens   65   10.15   Confidentiality   65  
10.16   WAIVERS OF JURY TRIAL   66   10.17   Delivery of Addenda   66   10.18  
Designated Senior Indebtedness   66   10.19   USA PATRIOT Act Notice   66

SCHEDULES:

1.1(a)   Lenders 1.1(b)   Existing Letters of Credit 4.4   Consents,
Authorizations, Filings and Notices 4.15   Subsidiaries 4.19   UCC Filing
Jurisdictions 7.2(d)   Existing Indebtedness 7.3(f)   Existing Liens

EXHIBITS:

A   Form of Guarantee and Collateral Agreement B   Form of Compliance
Certificate C   Form of Closing Certificate D   Form of Assignment and
Assumption E-1   Form of Legal Opinion of King & Spalding LLP E-2   Form of
Legal Opinion of Philip A. Theodore F   Form of Exemption Certificate G   Form
of Addendum

--------------------------------------------------------------------------------



        CREDIT AGREEMENT (this "Agreement"), dated as of October 14, 2004, among
SEROLOGICALS CORPORATION, a Delaware corporation (the "Borrower"), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the "Lenders"), LASALLE BANK NATIONAL ASSOCIATION, as
documentation agent (in such capacity, the "Documentation Agent"), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the "Syndication Agent"),
and JPMORGAN CHASE BANK, as administrative agent.

        The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

        1.1    Defined Terms.    As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

        "ABR": for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: "Prime Rate" shall mean the rate of interest per
annum publicly announced from time to time by JPMorgan Chase Bank as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

        "ABR Loans": Loans the rate of interest applicable to which is based
upon the ABR.

        "Acquisition": as defined in Section 5.1.

        "Acquisition Documentation": collectively, the Merger Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

        "Addendum": an instrument, substantially in the form of Exhibit G, by
which a Lender becomes a party to this Agreement as of the Closing Date.

        "Adjustment Date": as defined in the Pricing Grid.

        "Administrative Agent": JPMorgan Chase Bank, together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

        "Affiliate": as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

        "Agents": the collective reference to the Syndication Agent, the
Documentation Agent and the Administrative Agent.

        "Aggregate Exposure": with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender's
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender's Term Loans and (ii) the amount of such
Lender's Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender's Revolving Extensions of Credit
then outstanding.

        "Aggregate Exposure Percentage": with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender's Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

--------------------------------------------------------------------------------




        "Agreement": as defined in the preamble hereto.

        "Applicable Margin": for each Type of Loan, the rate per annum set forth
under the relevant column heading below:

 
  ABR Loans

--------------------------------------------------------------------------------

  Eurodollar Loans

--------------------------------------------------------------------------------

  Revolving Loans and Swingline Loans   1.00 % 2.00 % Term Loans   1.50 % 2.50 %

; provided, that on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Margin will be determined pursuant to the Pricing
Grid.

        "Application": an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to open a
Letter of Credit.

        "Approved Fund": as defined in Section 10.6(b).

        "Asset Sale": any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by
clause (a), (b), (c) or (d) of Section 7.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$10,000,000.

        "Assignee": as defined in Section 10.6(b).

        "Assignment and Assumption": an Assignment and Assumption, substantially
in the form of Exhibit D.

        "Available Revolving Commitment": as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender's Revolving
Commitment then in effect over (b) such Lender's Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender's Revolving
Extensions of Credit for the purpose of determining such Lender's Available
Revolving Commitment pursuant to Section 2.8(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

        "Benefited Lender": as defined in Section 10.7(a).

        "Board": the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        "Borrower": as defined in the preamble hereto.

        "Borrowing Date": any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

        "Business": as defined in Section 4.17(b).

        "Business Day": a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

        "Capital Expenditures": for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries (other than
any expenditures made with proceeds of any Involuntary Disposition to the extent
such expenditures are used to purchase Property that is the same as or similar
to the Property subject to such Involuntary Disposition) for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including

2

--------------------------------------------------------------------------------




replacements, capitalized repairs and improvements during such period) that are
required to be capitalized under GAAP on a consolidated balance sheet of such
Person and its Subsidiaries.

        "Capital Lease Obligations": as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

        "Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

        "Cash Equivalents": (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of 12 months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000, or any bank whose short-term commercial
paper rating from S&P is at least A-2 or the equivalent thereof or from Moody's
is at least P-2 or the equivalent thereof (any such bank being an "Approved
Bank"); (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any commercial paper or
variable or fixed rate notes issued by, or guaranteed by, any domestic
corporation rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody's) and maturing within 270 days from
the date of acquisition; (d) repurchase obligations of any Lender, Approved
Bank, or recognized securities dealer having capital and surplus in excess of
$500,000,000, having a term of not more than 90 days, with respect to securities
issued or fully guaranteed or insured by the United States government;
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody's; (f) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
Approved Bank; (g) money market mutual or similar funds that invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of
at least $500,000,000.

        "CDN Dollar": freely transferable lawful currency of Canada (expressed
in dollars).

        "Closing Date": the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is October 14, 2004.

        "Code": the Internal Revenue Code of 1986, as amended from time to time.

        "Collateral": all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

        "Commitment": as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

3

--------------------------------------------------------------------------------




        "Commitment Fee Rate": 1/2 of 1% per annum; provided, that on and after
the first Adjustment Date occurring after the Closing Date, the Commitment Fee
Rate will be determined pursuant to the Pricing Grid.

        "Commonly Controlled Entity": an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

        "Compliance Certificate": a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

        "Conduit Lender": any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

        "Confidential Information Memorandum": the Confidential Information
Memorandum dated September 2004 and furnished to certain Lenders.

        "Consolidated Current Assets": at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption "total current assets" (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.

        "Consolidated Current Liabilities": at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption "total current
liabilities" (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans,
Swingline Loans or L/C Obligations to the extent otherwise included therein.

        "Consolidated EBITDA": for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax, franchise tax and net worth tax expense, (b) interest expense (including,
without limitation, interest expense with respect to Capital Lease Obligations
and Specified Swap Agreements), amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
(including all commissions, discounts and other fees and charges owed with
respect to Letters of Credit and bankers' acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP) associated with
Indebtedness (including the Loans and the Letters of Credit), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business) and non- recurring losses relating to early extinguishment
of Indebtedness (f) fees and expenses in respect of the Acquisition and the
financing thereof in an amount not exceeding $5,000,000 in the aggregate for all
periods, (g) non-cash expenses during such period resulting from the grant of
Capital Stock interests to management and employees of the Borrower or any of
its Subsidiaries, (h) all other non-cash expenses or losses of the Borrower or
any of its

4

--------------------------------------------------------------------------------




Subsidiaries for such period (excluding any such charge that constitutes an
accrual of or a reserve for cash charges for any future period),
(i) nonrecurring charges and expenses related to the closing of certain of the
Borrower's and its Subsidiaries' facilities after the Closing Date not to exceed
$5,000,000 in the aggregate and (j) nonrecurring integration costs and expenses
related to the Acquisition, and minus, (a) to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (iii) income tax credits (to
the extent not netted from income tax expense) and (iv) any other non-cash
income and (b) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a "Reference Period") pursuant to any determination of
the Consolidated Leverage Ratio, (i) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, "Material Acquisition"
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $5,000,000; and "Material Disposition" means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000. Such calculations may include operating and other expense reductions
and other adjustments for such period resulting from any Material Acquisition
that is being given pro-forma effect to the extent that such operating and other
expense reductions and other adjustments would be permitted pursuant to
Article XI of Regulation S-X under the Securities Act of 1933.

        "Consolidated Fixed Charge Coverage Ratio": for any period, the ratio of
(a) Consolidated EBITDA for such period less the aggregate amount actually paid
by the Borrower and its Subsidiaries during such period on account of Capital
Expenditures (excluding the principal amount of Indebtedness (other than any
Loans) incurred in connection with such expenditures) to (b) Consolidated Fixed
Charges for such period.

        "Consolidated Fixed Charges": for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period and
(b) scheduled payments made during such period on account of principal of
Indebtedness of the Borrower or any of its Subsidiaries (including scheduled
principal payments in respect of the Term Loans).

        "Consolidated Interest Expense": for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers' acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

        "Consolidated Leverage Ratio": as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.

5

--------------------------------------------------------------------------------




        "Consolidated Liquidity": at any time, the sum of (a) the aggregate
amount of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time plus (b) the aggregate amount of Excess Revolving
Credit Availability at such time.

        "Consolidated Net Income": for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

        "Consolidated Senior Debt": all Consolidated Total Debt other than
(a) the Convertible Senior Subordinated Debentures and (b) any other
subordinated Indebtedness.

        "Consolidated Senior Debt Ratio": as of the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Senior Debt on
such day to (b) Consolidated EBITDA for such period.

        "Consolidated Total Debt": at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

        "Consolidated Working Capital": at any date, the excess of Consolidated
Current Assets on such date overConsolidated Current Liabilities on such date.

        "Continuing Directors": the directors of the Borrower on the Closing
Date, after giving effect to the Acquisition and the other transactions
contemplated hereby, and each other director, if, in each case, such other
director's nomination for election to the board of directors of the Borrower is
recommended by at least 51% of the then Continuing Directors.

        "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Convertible Senior Subordinated Debentures": the 4.75% Convertible
Senior Subordinated Debentures of the Borrower due 2033 issued pursuant to the
Indenture.

        "Default": any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

        "Disposition": with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms "Dispose" and "Disposed of" shall have correlative meanings.

        "Documentation Agent": as defined in the preamble hereto.

        "Domestic Subsidiary": any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

        "ECF Percentage": 50%; provided, that the ECF Percentage with respect to
any fiscal year of the Borrower shall be reduced to 0% if the Consolidated
Senior Debt Ratio as of the last day of such fiscal year is less than 2.00:1.00.

6

--------------------------------------------------------------------------------




        "Environmental Laws": any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

        "ERISA": the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        "Eurocurrency Reserve Requirements": for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

        "Eurodollar Base Rate": with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in US Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the "Eurodollar Base Rate" shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

        "Eurodollar Loans": Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

        "Eurodollar Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

        "Eurodollar Tranche": the collective reference to Eurodollar Loans under
a particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

        "Event of Default": any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

        "Excess Cash Flow": for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year (adjusted to exclude any gains or losses attributable to any
Asset Sale or Recovery Event resulting in any mandatory prepayment of the Term
Loans, provided that the excluded amount of any such gain shall in no event
exceed the amount of the prepayment that results from the Asset Sale or Recovery
Event to which such gain is attributable), (ii) the amount of all non-cash
charges (including depreciation and amortization) and losses deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital for such fiscal year, (iv) the net increase during such fiscal
year (if any) in deferred tax accounts of the

7

--------------------------------------------------------------------------------




Borrower, and (v) the aggregate net amount of non-cash loss on the Disposition
of property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits and other non-cash income
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Borrower and its Subsidiaries in cash during such fiscal
year on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount),
(iii) the aggregate amount of all prepayments of Revolving Loans and Swingline
Loans during such fiscal year to the extent accompanying permanent optional
reductions of the Revolving Commitments and all optional prepayments of the Term
Loans during such fiscal year, (iv) the aggregate amount of all regularly
scheduled principal payments and mandatory prepayments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder),
(v) increases in Consolidated Working Capital for such fiscal year, (vi) the
aggregate net amount of non-cash gain on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income, (vii) the aggregate amount actually
paid by the Borrower and its Subsidiaries in cash during such fiscal year in
connection with a Permitted Business Acquisition and other Investments permitted
by Section 7.7(f), 7.7(h), 7.7(j) or 7.7(m) to the extent not funded with the
proceeds of Indebtedness incurred by the Borrower or its Subsidiaries or Capital
Stock issued by the Borrower or its Subsidiaries, (ix) the net decrease during
such fiscal year (if any) in deferred tax accounts of the Borrower, and (x) the
non-cash impact of foreign currency transactions and other adjustments to the
equity account, including adjustments to the carrying value of derivative and
financial instruments and to pension liabilities, in each case to the extent
such items would otherwise result in any Excess Cash Flow.

        "Excess Cash Flow Application Date": as defined in Section 2.11(d).

        "Excess Revolving Credit Availability": at any time, the amount equal to
(a) the Total Revolving Commitments at such time minus (b) the Total Revolving
Extensions of Credit at such time.

        "Excluded Domestic Subsidiary": any Domestic Subsidiary (other than any
Wholly Owned Subsidiary of the Borrower having assets with a book value greater
than $1,000,000) designated as such by the Borrower in a written notice
delivered to the Administrative Agent; provided that at no time shall the amount
of all Investments made at or prior to such time by the Borrower or any
Subsidiary Guarantor in Excluded Domestic Subsidiaries exceed $5,000,000 in the
aggregate; and provided, further, that any Excluded Domestic Subsidiary shall
cease to be an Excluded Domestic Subsidiary upon receipt by the Administrative
Agent of a written notice from the Borrower revoking such designation.

        "Excluded Foreign Subsidiary": any Foreign Subsidiary in respect of
which the pledge of all of the Capital Stock of such Subsidiary as Collateral
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower.

        "Existing Borrower Credit Agreement": the Credit Agreement, dated as of
August 29, 2003, among the Borrower, Bank of America, N.A., as administrative
agent, and the other parties thereto.

        "Existing Credit Agreements": the collective reference to the Existing
Borrower Credit Agreement and the Existing Target Credit Agreement.

        "Existing Target Credit Agreement": the Credit Agreement, dated as of
June 10, 2004, by and between Upstate USA, Inc., Upstate Group, Inc., and Bank
of America, N.A.

        "Existing Issuing Lender": Bank of America, N.A.

8

--------------------------------------------------------------------------------



        "Existing Letters of Credit": the letters of credit described on
Schedule 1.1(b).

        "Facility": each of (a) the Term Commitments and the Term Loans made
thereunder (the "Term Facility") and (b) the Revolving Commitments and the
extensions of credit made thereunder (the "Revolving Facility").

        "Federal Funds Effective Rate": for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank from
three federal funds brokers of recognized standing selected by it.

        "Fee Payment Date": (a) the third Business Day following the last day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.

        "Foreign Subsidiary": any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

        "Fundamental Change": a "Fundamental Change" (or any other defined term
having a similar purpose) as defined in the Indenture.

        "Funded Debt": as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

        "Funding Office": the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

        "GAAP": generally accepted accounting principles in the United States as
in effect from time to time, except that for purposes of Section 7.1, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
"Accounting Change" (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower's financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. "Accounting
Changes" refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

        "Governmental Authority": any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

9

--------------------------------------------------------------------------------




        "Group Members": the collective reference to the Borrower and its
Subsidiaries.

        "Guarantee and Collateral Agreement": the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

        "Guarantee Obligation": as to any Person (the "guaranteeing person"),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other monetary
obligations (the "primary obligations") of any other third Person (the "primary
obligor") in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

        "Indebtedness": of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person's business which are not
more than 90 days past due or are being disputed in good faith), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements (other than trade letters of credit), (g) the
liquidation value of all mandatorily redeemable preferred Capital Stock of such
Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

10

--------------------------------------------------------------------------------




        "Indenture": the Indenture, dated as of August 20, 2003, between the
Borrower and The Bank of New York with respect to the Convertible Senior
Subordinated Debentures, together with all instruments and other agreements
entered into by the Borrower or its Subsidiaries in connection therewith.

        "Insolvency": with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

        "Insolvent": pertaining to a condition of Insolvency.

        "Intellectual Property": the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

        "Interest Payment Date": (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

        "Interest Period": as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

          (i)  if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

         (ii)  the Borrower may not select an Interest Period under the
Revolving Facility that would extend beyond the Revolving Termination Date or an
Interest Period under the Term Facility that would extend beyond the date final
payment is due on the Term Loans;

        (iii)  any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

        (iv)  the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

        "Investments": as defined in Section 7.7.

        "Involuntary Disposition" means any loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any property of any
Loan Party.

11

--------------------------------------------------------------------------------




        "Issuing Lender": (a) in respect of Existing Letters of Credit only, the
Existing Issuing Lender and (b) in respect of each Letter of Credit issued
hereunder on or after the Closing Date, (i) JPMorgan Chase Bank or any affiliate
thereof or (ii) any other Lender from time to time designated by the Borrower as
an Issuing Lender with the consent of such Lender and the Administrative Agent,
in each case in its capacity as issuer of any Letter of Credit.

        "L/C Commitment": $10,000,000.

        "L/C Obligations": at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

        "L/C Participants": with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the Issuing Lender that issued
such Letter of Credit.

        "Lenders": as defined in the preamble hereto; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.

        "Letters of Credit": as defined in Section 3.1(a).

        "Lien": any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever in respect of property of
any Person (including any deposit arrangement, preference, priority,
preferential arrangement, conditional sale or other title retention agreement,
and any capital lease, in any such case having substantially the same economic
effect as any of the foregoing).

        "Loan": any loan made by any Lender pursuant to this Agreement.

        "Loan Documents": this Agreement, the Security Documents, the Notes and
any amendment, waiver, supplement or other modification to any of the foregoing.

        "Loan Parties": each Group Member that is a party to a Loan Document.

        "Majority Facility Lenders": with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).

        "Material Adverse Effect": a material adverse effect on (a) the
business, operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

        "Materials of Environmental Concern": any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.

        "Merger Agreement": the Agreement and Plan of Merger, dated as of
September 7, 2004, by and among the Borrower, Cavalier Acquisition Company, LLC,
the Target and the Stockholder Representative referred to therein.

        "Moody's": Moody's Investors Service, Inc. (or any successor thereto).

        "Multiemployer Plan": a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

12

--------------------------------------------------------------------------------




        "Net Cash Proceeds": (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds as and when received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), net of
attorneys' fees, accountants' fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) or
otherwise subject to mandatory prepayment as a result of such event, any
reserves established to fund contingent liabilities reasonably estimated to be
payable within the following 36-month period and that are directly attributable
to such event (as determined reasonably and in good faith by the Borrower), and
other customary fees and expenses actually incurred in connection therewith, and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys' fees, investment banking fees,
accountants' fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

        "Non-Excluded Taxes": as defined in Section 2.19(a).

        "Non-U.S. Lender": as defined in Section 2.19(d).

        "Notes": the collective reference to any promissory note evidencing
Loans.

        "Obligations": the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

        "Other Taxes": any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

        "Participant": as defined in Section 10.6(c).

        "PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

        "Permitted Business Acquisition": any acquisition of all or
substantially all the assets of, or shares or other equity interests in, a
Person or division or line of business of a Person if immediately after giving
effect thereto: (a) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (b) any acquired or newly formed
corporation, partnership, association or other business entity shall be a Wholly
Owned Subsidiary, or a Domestic Subsidiary in which an Investment is permitted
(and to the extent permitted) pursuant to Section 7.7, and all actions required
to be taken, if any, with respect to such acquired or newly formed Subsidiary
under Section 6.9 shall have been taken and (c)(i) the Borrower and the
Subsidiaries shall be in compliance, on a pro forma basis after giving

13

--------------------------------------------------------------------------------




effect to such acquisition (without regard to the making of any earn-out
payments), with the covenants contained in Section 7.1 recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower and the
Subsidiaries as if such acquisition and related financings or other transactions
(without regard to the making of any earn-out payments) had occurred on the
first day of each relevant period for testing such compliance, and, if the
amount of such investment or series of related investments exceeds $10,000,000
(without regard to the making of any earn-out payments), then the Borrower shall
have delivered to the Administrative Agent an officers' certificate to such
effect, together with all relevant financial information for such Subsidiary or
assets, and (ii) any acquired or newly formed Subsidiary shall not be liable for
any Indebtedness (except for Indebtedness permitted by Section 7.2).

        "Person": an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        "Plan": at a particular time, any employee benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

        "Pricing Grid": the table set forth below.

 
  Revolving Loans and Swingline Loans

--------------------------------------------------------------------------------

  Term Loans

--------------------------------------------------------------------------------

   
  Consolidated
Leverage
Ratio

--------------------------------------------------------------------------------

  Applicable Margin
for Eurodollar Loans

--------------------------------------------------------------------------------

  Applicable Margin
for ABR Loans

--------------------------------------------------------------------------------

  Applicable Margin
for Eurodollar Loans

--------------------------------------------------------------------------------

  Applicable Margin
for ABR Loans

--------------------------------------------------------------------------------

  Commitment
Fee Rate

--------------------------------------------------------------------------------

  >4.00:1.00   2.00 % 1.00 % 2.50 % 1.50 % 0.50 % >3.50:1.00 and £4.00:1.00  
1.875 % 0.875 % 2.50 % 1.50 % 0.50 % >3.00:1.00 and £3.50:1.00   1.75 % 0.75 %
2.50 % 1.50 % 0.375 % >2.00:1.00 and £3.00:1.00   1.50 % 0.50 % 2.50 % 1.50 %
0.375 % £2.00:1.00   1.50 % 0.50 % 2.25 % 1.25 % 0.375 %

        For the purposes of the Pricing Grid, changes in the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the "Adjustment Date") that is three Business Days after the date
on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. In addition, at all times while an Event of Default
shall have occurred and be continuing, the highest rate set forth in each column
of the Pricing Grid shall apply. Each determination of the Consolidated Leverage
Ratio pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.

        "Pro Forma Balance Sheet": as defined in Section 4.1(a).

        "Projections": as defined in Section 6.2(c).

        "Properties": as defined in Section 4.17(a).

14

--------------------------------------------------------------------------------




        "Recovery Event": any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member in excess of $5,000,000.

        "Refunded Swingline Loans": as defined in Section 2.7.

        "Register": as defined in Section 10.6(b).

        "Regulation U": Regulation U of the Board as in effect from time to
time.

        "Reimbursement Obligation": the obligation of the Borrower to reimburse
each Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

        "Reinvestment Deferred Amount": with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Group Member in connection
therewith that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.11(c) as a result of the delivery of a
Reinvestment Notice.

        "Reinvestment Event": any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

        "Reinvestment Notice": a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

        "Reinvestment Prepayment Amount": with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Borrower's business.

        "Reinvestment Prepayment Date": with respect to any Reinvestment Event,
the earlier of (a) the date occurring 12 months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower's
business with all or any portion of the relevant Reinvestment Deferred Amount.

        "Reorganization": with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

        "Reportable Event": any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

        "Required Lenders": at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

        "Requirement of Law": as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

        "Responsible Officer": the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

15

--------------------------------------------------------------------------------



        "Restricted Payments": as defined in Section 7.6.

        "Revolving Commitment": as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans and participate in Swingline Loans and Letters
of Credit in an aggregate principal and/or face amount not to exceed the amount
set forth opposite the heading "Revolving Commitment" on Schedule 1 to the
Addendum delivered by such Lender or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $45,000,000.

        "Revolving Commitment Period": the period from and including the Closing
Date to the Revolving Termination Date.

        "Revolving Extensions of Credit": as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender's
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender's Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

        "Revolving Lender": each Lender that has a Revolving Commitment or that
holds Revolving Loans.

        "Revolving Loans": as defined in Section 2.4(a).

        "Revolving Percentage": as to any Revolving Lender at any time, the
percentage which such Lender's Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender's Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided,
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the Total Revolving Extensions of Credit, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.

        "Revolving Termination Date": October 14, 2009.

        "S&P": Standard & Poor's Ratings Services (or any successor thereto).

        "SEC": the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

        "Security Documents": the collective reference to the Guarantee and
Collateral Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

        "Single Employer Plan": any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

        "Solvent": when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the "present fair saleable value" of
the assets of such Person will, as of such date, exceed the amount of all
"liabilities of such Person, contingent or otherwise", as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) "debt" means liability on a "claim", and
(ii) "claim" means any (x) right to payment, whether or not such a right is

16

--------------------------------------------------------------------------------




reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

        "Specified Swap Agreement": any Swap Agreement entered into by the
Borrower and any Lender or affiliate thereof in respect of interest rates.

        "Subsidiary": as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

        "Subsidiary Guarantor": each Domestic Subsidiary of the Borrower other
than any Excluded Domestic Subsidiary.

        "Subsidiary Non-Guarantor": any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

        "Swap Agreement": any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a "Swap Agreement".

        "Swingline Commitment": the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.

        "Swingline Lender": JPMorgan Chase Bank, in its capacity as the lender
of Swingline Loans.

        "Swingline Loans": as defined in Section 2.6.

        "Swingline Participation Amount": as defined in Section 2.7.

        "Syndication Agent": as defined in the preamble hereto.

        "Target": Upstate Group, Inc., a Delaware corporation.

        "Term Commitment": as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth opposite the heading "Term Commitment" on Schedule 1 to the
Addendum delivered by such Lender. The original aggregate amount of the Term
Commitments is $80,000,000.

        "Term Lender": each Lender that has a Term Commitment or that holds a
Term Loan.

        "Term Loan": as defined in Section 2.1.

        "Term Percentage": as to any Term Lender at any time, the percentage
which such Lender's Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender's Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

17

--------------------------------------------------------------------------------




        "Total Revolving Commitments": at any time, the aggregate amount of the
Revolving Commitments then in effect.

        "Total Revolving Extensions of Credit": at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

        "Transferee": any Assignee or Participant.

        "Type": as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

        "United States": the United States of America.

        "US Dollar Amount": in respect of an amount all or a portion of which is
denominated in CDN Dollars or US Dollars, the sum of (a) the portion thereof
denominated in US Dollars, plus (b) the US Dollar Equivalent of the portion
thereof denominated in CDN Dollars.

        "US Dollar Equivalent": at any time for the determination thereof, with
respect to any amount of CDN Dollars, the amount of US Dollars which could be
purchased with such amount of CDN Dollars at the spot rate of exchange therefor
as quoted by the Administrative Agent as of 12:00 noon (New York City time) on
the date of any determination thereof for purchase on such date.

        "US Dollars" and "$": dollars in lawful currency of the United States.

        "Wholly Owned Subsidiary": as to any Person, any other Person all of the
Capital Stock of which (other than directors' qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

        "Wholly Owned Guarantor": any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

        1.2    Other Definitional Provisions.    (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

        (b)   As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation", (iii) the word "incur" shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
"incurred" and "incurrence" shall have correlative meanings), (iv) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

        (c)   The words "hereof", "herein" and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

        (d)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

18

--------------------------------------------------------------------------------




SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

        2.1    Term Commitments.    Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a "Term Loan") to the
Borrower on the Closing Date in an amount not to exceed the amount of the Term
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12.

        2.2    Procedure for Term Loan Borrowing.    The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 12:00 Noon, New York City time, on the Closing
Date each Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Lender. The Administrative Agent shall credit
the account of the Borrower on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Term Lenders in immediately available funds.

19

--------------------------------------------------------------------------------




        2.3    Repayment of Term Loans.    The Term Loan of each Lender shall
mature in 28 consecutive quarterly installments, each of which shall be in an
amount equal to such Lender's Term Percentage multiplied by the amount set forth
below opposite such installment:

Installment


--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

March 31, 2005   $ 200,000 June 30, 2005   $ 200,000 September 30, 2005   $
200,000 December 31, 2005   $ 200,000 March 31, 2006   $ 200,000 June 30, 2006  
$ 200,000 September 30, 2006   $ 200,000 December 31, 2006   $ 200,000 March 31,
2007   $ 200,000 June 30, 2007   $ 200,000 September 30, 2007   $ 200,000
December 31, 2007   $ 200,000 March 31, 2008   $ 200,000 June 30, 2008   $
200,000 September 30, 2008   $ 200,000 December 31, 2008   $ 200,000 March 31,
2009   $ 200,000 June 30, 2009   $ 200,000 September 30, 2009   $ 200,000
December 31, 2009   $ 200,000 March 31, 2010   $ 9,500,000 June 30, 2010   $
9,500,000 September 30, 2010   $ 9,500,000 December 31, 2010   $ 9,500,000 March
31, 2011   $ 9,500,000 June 30, 2011   $ 9,500,000 September 30, 2011   $
9,500,000 October 14, 2011   $ 9,500,000

        2.4    Revolving Commitments.    (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
("Revolving Loans") to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender's Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender's
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.

        (b)   The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

        2.5    Procedure for Revolving Loan Borrowing.    The Borrower may
borrow under the Revolving Commitments during the Revolving Commitment Period on
any Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the

20

--------------------------------------------------------------------------------




requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 3.5 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swingline Lender may request, on behalf of the Borrower, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

        2.6    Swingline Commitment.    (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans ("Swingline
Loans") to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender's other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

        (b)   The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.

        2.7    Procedure for Swingline Borrowing; Refunding of Swingline
Loans.    (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the

21

--------------------------------------------------------------------------------



account of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

        (b)   The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day's notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender's Revolving Percentage of the aggregate amount of the Swingline Loans
(the "Refunded Swingline Loans") outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower's accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

        (c)   If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the "Swingline Participation Amount")
equal to (i) such Revolving Lender's Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

        (d)   Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender's Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender's pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

        (e)   Each Revolving Lender's obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

22

--------------------------------------------------------------------------------




        2.8    Commitment Fees, etc.    

        (a)   The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee for the period from and
including the date hereof to the last day of the Revolving Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof.

        (b)   The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

        2.9    Termination or Reduction of Revolving Commitments.    The
Borrower shall have the right, upon not less than three Business Days' notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided that no
such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

        2.10    Optional Prepayments.    The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.20. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

        2.11    Mandatory Prepayments and Commitment Reductions.    (a) If any
Capital Stock shall be issued by any Group Member (other than any Capital Stock
sold to management of any Group Member in connection with option or other
compensation arrangements or issued to another Group Member), an amount equal to
50% of the Net Cash Proceeds thereof shall be applied toward the prepayment of
the Term Loans as set forth in Section 2.11(e) not later than the Business Day
following receipt of such Net Cash Proceeds.

        (b)   If any Indebtedness shall be incurred by any Group Member
(excluding any Indebtedness incurred in accordance with Section 7.2), an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied toward the
prepayment of the Term Loans as set forth in Section 2.11(e) not later than the
Business Day following receipt of such Net Cash Proceeds.

        (c)   If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(e) not later than
the Business Day following receipt of such Net Cash Proceeds; provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales that may be

23

--------------------------------------------------------------------------------




excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $10,000,000 in any fiscal year of the Borrower and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(e).

        (d)   If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2005, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans as
set forth in Section 2.11(e). Each such prepayment shall be made on a date (an
"Excess Cash Flow Application Date") no later than five days after the earlier
of (i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

        (e)   The application of any prepayment pursuant to Section 2.11 shall
be made, first, to ABR Loans and, second, to Eurodollar Loans, in each case in
accordance with Section 2.17(b). Each prepayment of the Loans under Section 2.11
shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid.

        (f)    If at any time the US Dollar Amount of the Total Revolving
Extensions of Credit or the US Dollar Amount of the L/C Obligations exceed 105%
of the Total Revolving Commitments or the L/C Commitment, respectively, as a
result of the fluctuation of currency values, the Borrower shall immediately
repay the aggregate outstanding Revolving Loans or reimburse any drawings under
Letters of Credit, to the extent required to eliminate such excess. If any such
excess remains after repayment in full of the aggregate outstanding Revolving
Loans and reimbursement in full of any drawings under Letters of Credit, the
Borrower shall provide cash collateral for Letters of Credit, to the extent
required to eliminate such excess, in form and substance reasonably satisfactory
to the Administrative Agent.

        2.12    Conversion and Continuation Options.    (a) The Borrower may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

        (b)   Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term "Interest Period" set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.

24

--------------------------------------------------------------------------------




Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

        2.13    Limitations on Eurodollar Tranches.    Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

        2.14    Interest Rates and Payment Dates.    (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

        (b)   Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

        (c)   (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

        (d)   Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

        2.15    Computation of Interest and Fees.    (a) Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

        (b)   Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

        2.16    Inability to Determine Interest Rate.    If prior to the first
day of any Interest Period:

        (a)   the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

25

--------------------------------------------------------------------------------





        (b)   the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

        2.17    Pro Rata Treatment and Payments.    (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

        (b)   Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans pro rata based upon the respective then remaining principal amounts
thereof. Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

        (c)   Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

        (d)   All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in US Dollars (except as
otherwise provided in Section 3.5) and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

        (e)   Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date

26

--------------------------------------------------------------------------------




therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender's share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.

        (f)    Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

        2.18    Requirements of Law.    (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

          (i)  shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.19
and changes in the rate of tax on the overall net income of such Lender);

         (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

        (iii)  shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

        (b)   If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent

27

--------------------------------------------------------------------------------




to the date hereof shall have the effect of reducing the rate of return on such
Lender's or such corporation's capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

        (c)   A certificate in reasonable detail as to the calculation of any
additional amounts payable pursuant to this Section submitted by any Lender to
the Borrower (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Borrower of such Lender's intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

        2.19    Taxes.    (a) All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings ("Non-Excluded Taxes") or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender's failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender's assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

        (b)   In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)   Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall

28

--------------------------------------------------------------------------------




indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.

        (d)   Each Lender (or Transferee) that is not a "U.S. Person" as defined
in Section 7701(a)(30) of the Code (a "Non-U.S. Lender") shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of "portfolio interest", a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

        (e)   A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

        (f)    The Administrative Agent and each Lender agree to cooperate with
the Borrower, at the Borrower's sole cost and expense, with any application or
other request to, or proceeding with, the applicable Governmental Authority for
a refund of any Excluded Taxes or Other Taxes that are subject to the indemnity
pursuant to this Section 2.19. If the Administrative Agent or any Lender
determines that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

        (g)   The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

29

--------------------------------------------------------------------------------




        2.20    Indemnity.    The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate in reasonable
detail as to the calculation of any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

        2.21    Change of Lending Office.    Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.18 or 2.19(a).

        2.22    Replacement of Lenders.    The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if the replaced Lender is a Revolving Lender or if such replacement
financial institution is not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

30

--------------------------------------------------------------------------------




SECTION 3. LETTERS OF CREDIT

        3.1    L/C Commitment.    (a) Prior to the date hereof, the Existing
Issuing Lender has issued the Existing Letters of Credit, which, from and after
the date hereof, shall constitute Letters of Credit hereunder. Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Lenders set forth in Section 3.4(a), agrees to issue
letters of credit (the letters of credit issued on and after the Closing Date
pursuant to this Section 3, together with the Existing Letters of Credit,
collectively, "Letters of Credit") for the account of the Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in US Dollars or
CDN Dollars and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).

        (b)   No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

        3.2    Procedure for Issuance of Letter of Credit.    The Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Upon receipt of any Application, an Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof.
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit issued by such Issuing Lender (including the amount thereof).

        3.3    Fees and Other Charges.    (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Borrower shall
pay to each Issuing Lender for its own account a fronting fee of 0.125% per
annum on the undrawn and unexpired amount of each Letter of Credit issued by
such Issuing Lender, payable quarterly in arrears on each Fee Payment Date after
the issuance date.

        (b)   In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

        3.4    L/C Participations.    (a) Each Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such

31

--------------------------------------------------------------------------------




Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant's own account and risk an undivided interest equal to such L/C
Participant's Revolving Percentage in such Issuing Lender's obligations and
rights under and in respect of each Letter of Credit issued by such Issuing
Lender and the amount of each draft paid by such Issuing Lender thereunder. Each
L/C Participant agrees with each Issuing Lender that, if a draft is paid under
any Letter of Credit issued by such Issuing Lender for which such Issuing Lender
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender's address for notices specified herein (but, in the case of
any such Letter of Credit denominated in CDN Dollars, not prior to the
conversion to US Dollars referred to in Section 3.5) an amount equal to such L/C
Participant's Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant's obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against such Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

        (b)   If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit issued by
it is paid to such Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to an Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

        (c)   Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit issued by such Issuing Lender and has received from
any L/C Participant its pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

        3.5    Reimbursement Obligation of the Borrower.    If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender that
issued such Letter of Credit for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment, not later than 12:00 Noon, New York City time,
on (i) the Business Day that the Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time, or
(ii) if clause (i) above does not apply, the Business Day

32

--------------------------------------------------------------------------------




immediately following the day that the Borrower receives such notice. Each such
payment shall be made to such Issuing Lender at its address for notices referred
to herein in the currency in which such Letter of Credit is denominated (except
that, in the case of any Letter of Credit denominated in CDN Dollars, in the
event that such payment is not made to such Issuing Lender within three Business
Days of when such payment is due, upon notice by such Issuing Lender to the
Borrower, such payment shall be made in US Dollars, in an amount equal to the US
Dollar Amount of the amount of such payment) and in immediately available funds.
Any conversion by any Issuing Lender of any payment to be made by the Borrower
in respect of any Letter of Credit denominated in CDN Dollars into US Dollars in
accordance with this Section 3.5 shall be presumptively correct in the absence
of manifest error; provided, that upon the request of the Borrower or any
Lender, such Issuing Lender shall provide to the Borrower or such Lender a
certificate including reasonably detailed information as to the calculation of
such conversion. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

        3.6    Obligations Absolute.    The Borrower's obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower's
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit issued by such Issuing Lender or any other
party to which such Letter of Credit may be transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender. The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct, and in accordance with the duties and obligations expressly
set forth herein, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.

        3.7    Letter of Credit Payments.    If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender that issued such Letter
of Credit shall promptly notify the Borrower of the date and amount thereof. The
responsibility of an Issuing Lender to the Borrower in connection with any draft
presented for payment under any Letter of Credit issued by such Issuing Lender
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

        3.8    Applications.    To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.

33

--------------------------------------------------------------------------------



SECTION 4. REPRESENTATIONS AND WARRANTIES

        To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:

        4.1    Financial Condition.    (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at June 27,
2004 (including the notes thereto) (the "Pro Forma Balance Sheet"), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Acquisition, (ii) the Loans to be made on the Closing Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheet has been prepared based on
information believed by the Borrower to be the best information available to the
Borrower as of the date of delivery thereof, and presents fairly in all material
respects on a pro forma basis the estimated financial position of Borrower and
its consolidated Subsidiaries as at June 27, 2004, assuming that the events
specified in the preceding sentence had actually occurred at such date.

        (b)   The audited consolidated balance sheets of the Borrower as at
December 30, 2001, December 29, 2002 and December 30, 2003, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP (or, in the case of such December 31, 2001 balance sheet
and such related financial statements for the fiscal year then ended, Arthur
Andersen LLP), present fairly in all material respects the consolidated
financial condition of the Borrower as at such dates, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. The audited consolidated balance sheets of the Target
as at December 31, 2002 and December 31, 2003, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on and accompanied by an unqualified report from PriceWaterhouseCoopers
LLP, present fairly in all material respects the consolidated financial
condition of the Target as at such dates, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. The unaudited consolidated balance sheet of each of the Borrower as at
June 27, 2004 and, to the best of the Borrower's knowledge and belief, the
Target as at June 30, 2004, and the related unaudited consolidated statements of
income and cash flows for the six-month period ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower and the Target, respectively, as at such dates, and the consolidated
results of its operations and its consolidated cash flows for the six-month
period then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firms of accountants
and disclosed therein). As of December 29, 2003, the Group Members taken as a
whole had no material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that were not
reflected in the most recent audited financial statements referred to in this
paragraph or in the notes thereto. During the period from December 29, 2003 to
and including the Closing Date there has been no Disposition by any Group Member
of any material part of its business or property.

        4.2    No Change.    Since December 29, 2003, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

        4.3    Existence; Compliance with Law.    Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign

34

--------------------------------------------------------------------------------




corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and where the failure to be so
qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

        4.4    Power; Authorization; Enforceable Obligations.    Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

        4.5    No Legal Bar.    The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.

        4.6    Litigation.    No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

        4.7    No Default.    No Group Member is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

        4.8    Ownership of Property; Liens.    Each Group Member has title in
fee simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.3.

        4.9    Intellectual Property.    Each Group Member owns, or is licensed
to use, all Intellectual Property necessary for the conduct of its business as
currently conducted, except where, individually or in the aggregate, any failure
to own or have licenses for such Intellectual Property could not reasonably be
expected to have a Material Adverse Effect. No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of

35

--------------------------------------------------------------------------------




any Intellectual Property, nor does the Borrower know of any valid basis for any
such claim, except where any such claim could not reasonably be expected to have
a Material Adverse Effect. The use of Intellectual Property by each Group Member
does not infringe on the rights of any Person, except where, individually or in
the aggregate, any such infringement could not reasonably be expected to have a
Material Adverse Effect.

        4.10    Taxes.    Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid prior to delinquency thereof all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member or as to which any failure to pay could not
reasonably be expected to have a Material Adverse Effect).

        4.11    Federal Regulations.    No part of the proceeds of any Loans,
and no other extensions of credit hereunder, will be used (a) for "buying" or
"carrying" any "margin stock" within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

        4.12    Labor Matters.    Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

        4.13    ERISA.    Neither a Reportable Event nor an "accumulated funding
deficiency" (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied with the applicable provisions of ERISA and the Code, except where,
individually or in the aggregate, such occurrence or non-compliance has not
resulted and could not reasonably be expected to result in a material liability
to the Group Members taken as a whole. No termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period, except where, individually or in the aggregate, such
termination or Lien has not resulted and could not reasonably be expected to
result in a material liability to the Group Members taken as a whole. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

36

--------------------------------------------------------------------------------




        4.14    Investment Company Act; Other Regulations.    No Loan Party is
an "investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

        4.15    Subsidiaries.    Except as disclosed to the Administrative Agent
by the Borrower in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than those granted to employees or directors and directors'
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Subsidiary, except as created by the Loan Documents.

        4.16    Use of Proceeds.    The proceeds of the Term Loans shall be used
to finance a portion of the Acquisition and to pay related fees and expenses.
The proceeds of the Revolving Loans and the Swingline Loans, and the Letters of
Credit, shall be used for general corporate purposes, provided that no proceeds
of any Revolving Loan shall be used to make any payment of principal of the
Convertible Senior Subordinated Debentures if, after giving effect to such
payment, the Borrower's Consolidated Liquidity would be less than $40,000,000.

        4.17    Environmental Matters.    Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

        (a)   the facilities and properties owned, leased or operated by any
Group Member (the "Properties") do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

        (b)   no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the "Business"), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;

        (c)   Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law;

        (d)   no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

        (e)   there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;

        (f)    the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at,

37

--------------------------------------------------------------------------------




under or about the Properties or violation of any Environmental Law with respect
to the Properties or the Business; and

        (g)   no Group Member has assumed any liability of any other Person
under Environmental Laws.

        4.18    Accuracy of Information, etc.    No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. As of the date hereof,
the representations and warranties contained in the Acquisition Documentation
are true and correct in all material respects. There is no fact known to any
Loan Party that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents, in
the Confidential Information Memorandum or in any other documents, certificates
and statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

        4.19    Security Documents.    The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement in which a security interest may be perfected by filing a financing
statement or other governmental filing, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3).

        4.20    Solvency.    Each Loan Party is, and after giving effect to the
Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith, and to all rights of
contribution, subrogation and indemnity of the Subsidiary Guarantors, will be
and will continue to be, Solvent.

        4.21    Senior Indebtedness.    The Obligations constitute "Senior
Indebtedness" and "Designated Senior Indebtedness" of the Borrower under and as
defined in the Indenture.

        4.22    Certain Documents.    The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation and the Indenture, including any amendments, supplements or
modifications with respect to any of the foregoing.

38

--------------------------------------------------------------------------------



SECTION 5. CONDITIONS PRECEDENT

        5.1    Conditions to Initial Extension of Credit.    The agreement of
each Lender to make the initial extension of credit requested to be made by it
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

        (a)    Credit Agreement; Guarantee and Collateral Agreement.    The
Administrative Agent shall have received (i) this Agreement or, in the case of
the Lenders, an Addendum, executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1(a), (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor and (iii) an Acknowledgement and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.

        In the event that any one or more Persons listed on Schedule 1.1(a) have
not executed and delivered an Addendum on the date scheduled to be the Closing
Date (each such Person being referred to herein as a "Non-Executing Person"),
the condition referred to in clause (i) above shall nevertheless be deemed
satisfied if on such date the Borrower and the Administrative Agent shall have
designated one or more Persons (the "Designated Lenders") to assume, in the
aggregate, all of the Commitments that would have been held by the Non-Executing
Persons (subject to each such Designated Lender's consent and its execution and
delivery of an Addendum). Schedule 1.1(a) shall automatically be deemed to be
amended to reflect the respective Commitments of the Designated Lenders and the
omission of the Non-Executing Persons as Lenders hereunder.

        (b)    Acquisition, etc.    The following transactions shall have been
consummated, in each case on terms and conditions reasonably satisfactory to the
Administrative Agent:

          (i)  The acquisition by the Borrower of all of the outstanding equity
interests in the Target (the "Acquisition") shall have been consummated in
accordance with the terms of the Merger Agreement (other than the filing of the
merger certificate in the Delaware Secretary of State's office, as to which
arrangements satisfactory to the Administrative Agent shall have been made for
the filing of such certificate in such office not later than the Business Day
immediately following the Closing Date), for an aggregate purchase price not
exceeding $205,000,000 (subject to working capital adjustments as set forth in
the Merger Agreement), and no provision of the Merger Agreement shall have been
waived, supplemented or otherwise modified in a manner materially adverse to the
interests of the Borrower or the Lenders; and

         (ii)  (A) The Administrative Agent shall have received satisfactory
evidence that all commitments under the Existing Credit Agreements shall have
been terminated and all amounts thereunder shall have been paid in full and
(B) satisfactory arrangements shall have been made for the termination of all
Liens granted in connection therewith.

        (c)    Pro Forma Balance Sheet; Financial Statements.    The Lenders
shall have received (i) the Pro Forma Balance Sheet, (ii) audited consolidated
financial statements of (A) the Borrower for the 2001, 2002 and 2003 fiscal
years and (B) the Target for the 2002 and 2003 fiscal years and (iii) unaudited
interim consolidated financial statements of each of the Borrower and the Target
for each fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the Borrower, the Target and their respective
Subsidiaries, taken as a whole, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum.

39

--------------------------------------------------------------------------------





        (d)    Projections.    The Administrative Agent shall have received
projections through 2011 that are satisfactory to it.

        (e)    Approvals.    All governmental and third party approvals
necessary in connection with the Acquisition, the continuing operations of the
Group Members and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
Acquisition or the financing contemplated hereby.

        (f)    Lien Searches.    The Administrative Agent shall have received
the results of a recent lien search in each of the jurisdictions where assets of
the Loan Parties are located, and such search shall reveal no liens on any of
the assets of the Loan Parties except for liens permitted by Section 7.3 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

        (g)    Fees.    The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.

        (h)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.    The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

        (i)    Legal Opinions.    The Administrative Agent shall have received
the following executed legal opinions:

          (i)  the legal opinion of King & Spalding LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit E-1;

         (ii)  the legal opinion of Philip A. Theodore, Vice President, General
Counsel of the Borrower and its Subsidiaries, substantially in the form of
Exhibit E-2;

        (iii)  to the extent consented to by the relevant counsel, each legal
opinion, if any, delivered in connection with the Acquisition Agreement,
accompanied by a reliance letter in favor of the Lenders; and

        (iv)  the legal opinion of such other special and local counsel as may
reasonably be required by the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

        (j)    Pledged Stock; Stock Powers; Pledged Notes.    The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, (ii) each promissory note
(if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof and (iii) with respect
to any Capital Stock of any Foreign Subsidiary pledged pursuant to the Guarantee
and Collateral Agreement, evidence that

40

--------------------------------------------------------------------------------






such pledge of such Capital Stock has been duly noted, if necessary or
appropriate under applicable law, in the transfer or registry records of such
Foreign Subsidiary.

        (k)    Filings, Registrations and Recordings.    Each document
(including any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form for filing, registration or recordation.

        (l)    Insurance.    The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 5.2(b) of the
Guarantee and Collateral Agreement.

        5.2    Conditions to Each Extension of Credit.    The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

        (a)    Representations and Warranties.    Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties were true and correct in all material respects as of such earlier
date.

        (b)    No Default.    No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

        (c)    Pro Forma Compliance.    If all or any part of the proceeds of
such extension of credit are to be used to make any payment of principal of the
Convertible Senior Subordinated Debentures in accordance with Section 4.16, the
Borrower and the Subsidiaries shall be in compliance, on a pro forma basis after
giving effect to such extension of credit and such payment, with the covenants
contained in Section 7.1 recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and the Subsidiaries as if such extension
of credit and such payment had occurred on the first day of each relevant period
for testing such compliance, and the Borrower shall have delivered to the
Administrative Agent an officers' certificate certifying (i) such compliance
with the covenants contained in Section 7.1 and (ii) compliance with the
Consolidated Liquidity requirement set forth in Section 4.16.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
and shall cause each of its Subsidiaries to:

        6.1    Financial Statements.    Furnish to the Administrative Agent and
each Lender:

        (a)   as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a "going concern" or like
qualification

41

--------------------------------------------------------------------------------



or exception, or qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and

        (b)   as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

        6.2    Certificates; Other Information.    Furnish to the Administrative
Agent and each Lender (or, in the case of clause (f), to the relevant Lender):

        (a)   concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a written statement of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such written statement (it being
understood that such written statement shall be limited to the items that
independent certified public accountants are permitted to cover in such written
statements pursuant to their professional standards and customs of the
profession);

        (b)   concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer's knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, in each case except as specified in such
certificate and (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and a list of any material
Intellectual Property, or any material registrations of, or applications to
register, any Intellectual Property within the United States, in each case
acquired by any Loan Party since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date);

        (c)   as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the "Projections"), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions as set forth
therein or otherwise, in each case

42

--------------------------------------------------------------------------------






believed to be reasonable, and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

        (d)   no later than 5 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Indenture or the Acquisition
Documentation;

        (e)   within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC; and

        (f)    promptly, such additional information regarding the operations,
business or financial condition of the Group Members as any Lender may from time
to time reasonably request.

        6.3    Payment of Obligations.    Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member, or where the failure to pay, discharge
or otherwise satisfy such obligations could not reasonably be expected to have a
Material Adverse Effect.

        6.4    Maintenance of Existence; Compliance.    (a)(i) Preserve, renew
and keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

        6.5    Maintenance of Property; Insurance.    (a) Keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

        6.6    Inspection of Property; Books and Records;
Discussions.    (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of any Lender (i) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired, provided that, so
long as no Default or Event of Default shall have occurred and be continuing,
reasonable prior written notice thereof shall have been given to the Borrower
and such activities shall be conducted without undue interference or
interruption of the Group Members' business and operations, and (ii) to discuss
the business, operations, properties and financial and other condition of the
Group Members with officers and employees of the Group Members and with their
independent certified public accountants, provided that, so long as no Default
or Event of Default shall have occurred and be continuing, any discussions with
such accountants shall be held only after prior written notice to the Borrower
and, at the Borrower's election, with the Borrower's participation in such
discussions.

        6.7    Notices.    Promptly give notice to the Administrative Agent and
each Lender of:

        (a)   the occurrence of any Default or Event of Default;

43

--------------------------------------------------------------------------------



        (b)   any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if not dismissed or terminated,
as the case may be, could reasonably be expected to have a Material Adverse
Effect;

        (c)   any litigation or proceeding affecting any Group Member (i) in
which the amount of actual damages sought from such Group Member is $5,000,000
or more and not covered by insurance, (ii) in which material injunctive or
similar relief is sought or (iii) which relates to any Loan Document;

        (d)   the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

        (e)   any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

        6.8    Environmental Laws.    (a) Comply in all material respects with,
and ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws. For purposes of this paragraph (a), noncompliance
by the Borrower or any Subsidiary with any applicable Environmental Law shall be
deemed not to constitute a breach of this covenant provided that, upon learning
of any actual or suspected noncompliance, the Borrower or such Subsidiary shall
promptly undertake all reasonable efforts to achieve compliance, and provided
further that, in any case, such noncompliance, and any other noncompliance with
Environmental Laws, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

        (b)   Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws; provided, however, that no violation of this paragraph (b) shall be deemed
to have occurred if the Borrower or any Subsidiary promptly challenges in good
faith any such order or directive of any Governmental Authority in a manner
consistent with all applicable Environmental Laws and pursues such challenge or
challenges diligently, and the pendency of such challenges, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

        6.9    Additional Collateral, etc.    (a) With respect to any property
acquired after the Closing Date by any Group Member (other than (w) any real
property, (x) any property described in paragraph (b) or (c) below, (y) any
property subject to a Lien expressly permitted by Section 7.3(g) or 7.3(j) and
(z) property acquired by any Excluded Foreign Subsidiary or Excluded Domestic
Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and

44

--------------------------------------------------------------------------------




Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such property
(subject to such exceptions as are expressly permitted by the Guarantee and
Collateral Agreement), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.

        (b)   With respect to any new Domestic Subsidiary (other than an
Excluded Domestic Subsidiary) created or acquired after the Closing Date by any
Group Member (which, for the purposes of this paragraph (c), shall include any
existing Domestic Subsidiary that ceases to be an Excluded Domestic Subsidiary),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

        (c)   With respect to any new Excluded Domestic Subsidiary created or
acquired after the Closing Date by any Group Member, unless such actions are
prohibited by the terms of the organizational documents or other Contractual
Obligations of such Group Member, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Group Member, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group Member
and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

        (d)   With respect to any new Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is a Foreign Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any such
Group Member (provided that in no event shall more than 66% of the total
outstanding voting Capital Stock of any Excluded Foreign Subsidiary be required
to be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the

45

--------------------------------------------------------------------------------




Administrative Agent, desirable to perfect the Administrative Agent's security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

        6.10    Further Assurances.    At the request of the Administrative
Agent, execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any applicable law, or which the Administrative Agent may otherwise
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or intended
priority of any such Lien, all at the expense of the Loan Parties.

        6.11    OFAC and BSA Compliance.    (a) Ensure that no person who owns a
controlling interest in or otherwise controls the Borrower or any Subsidiary is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
("OFAC"), the Department of the Treasury, or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply with any Bank Secrecy Act laws and
regulations, as amended, applicable to any of them.

SECTION 7. NEGATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:

        7.1    Financial Condition Covenants.    

        (a)    Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to exceed the ratio
set forth below opposite such fiscal quarter:

Fiscal Quarter

--------------------------------------------------------------------------------

  Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

Q4 2004 - Q2 2005   4.50:1.00 Q3 2005 - Q3 2006   4.00:1.00 Q4 2006 and
thereafter   3.50:1.00

        (b)    Consolidated Fixed Charge Coverage Ratio.    Permit the
Consolidated Fixed Charge Coverage Ratio for any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to be less than the ratio set forth below opposite such fiscal quarter:

Fiscal Quarter

--------------------------------------------------------------------------------

  Consolidated Fixed Charge
Coverage Ratio

--------------------------------------------------------------------------------

Q4 2004 - Q3 2005   2.00:1.00 Q4 2005 - Q3 2006   2.50:1.00 Q4 2006 and
thereafter   3.00:1.00

; provided, that for the purposes of determining the ratio described above for
any periods that include the fiscal quarters of the Borrower ending March 31,
2004, June 30, 2004 or September 30, 2004, Consolidated Fixed Charges for such
fiscal quarters shall be deemed to equal $1,724,600, $1,365,726 and $2,234,643,
respectively.

46

--------------------------------------------------------------------------------




        (c)    Consolidated Senior Debt Ratio.    Permit the Consolidated Senior
Debt Ratio for any period of four consecutive fiscal quarters of the Borrower to
exceed 2.50:1.00.

        7.2    Indebtedness.    Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

        (a)   Indebtedness of any Loan Party pursuant to any Loan Document;

        (b)   Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary Guarantor to the Borrower or any other Subsidiary;

        (c)   Guarantee Obligations by the Borrower or any of its Subsidiaries
of obligations of any Subsidiary Guarantor;

        (d)   Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, replacements, renewals or
extensions thereof, in whole or in part (without increasing, or shortening the
maturity of, the principal amount thereof);

        (e)   Indebtedness (including, without limitation, Capital Lease
Obligations) incurred after the date hereof to finance the acquisition,
construction or improvements of fixed or capital assets (whether unsecured or
secured by Liens permitted by Section 7.3(g)) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding, provided that any such
Indebtedness is incurred not later than 90 days following such acquisition or
the completion of such construction or improvments and any refinancings,
refundings, replacements, or renewals or extensions thereof, in whole or in part
(without increasing, or shortening the maturity of, the principal amount
thereof);

        (f)    Indebtedness (i) of any Person that becomes a Subsidiary after
the date hereof or (ii) assumed by the Borrower or any Subsidiary in connection
with any acquisition of assets, in each case in a transaction expressly
permitted by this Agreement, provided that (A) such Indebtedness exists at the
time such Person becomes a Subsidiary, or such assets are acquired, and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary or in connection with such acquisition, as the case may be, and
(B) the aggregate principal amount of all such Indebtedness shall not exceed
$10,000,000 at any one time outstanding; in each case together with any
refinancings, refundings, replacements, renewals or extensions thereof, in whole
or in part (without increasing, or shortening the maturity of, the principal
amount thereof);

        (g)   (i) Indebtedness of the Borrower in respect of the Convertible
Senior Subordinated Debentures in an aggregate principal amount not to exceed
$130,000,000 and any refinancings, refundings or replacements thereof (to the
extent the proceeds of such refinancings, refundings or replacements are applied
directly to repay principal of the Convertible Senior Subordinated Debentures),
in whole or in part (without increasing, or shortening the maturity of, any
principal amount thereof), provided that the obligations of any Loan Party in
respect of the Indebtedness incurred in connection with any such refinancings
are subordinated on terms not less favorable in any material respect to holders
of "Senior Indebtedness" as the obligations of the Borrower in respect of the
Convertible Senior Subordinated Debentures and (ii) Guarantee Obligations of any
Subsidiary Guarantor in respect of such Indebtedness, provided that such
Guarantee Obligations are subordinated on terms not less favorable in any
material respect to holders of "Senior Indebtedness" as the obligations of the
Borrower in respect of the Convertible Senior Subordinated Debentures;

        (h)   Indebtedness of any Subsidiary Non-Guarantor to the Borrower or
any other Subsidiary, and Guarantee Obligations of the Borrower or any
Subsidiary in respect of obligations of any Subsidiary Non-Guarantor, in each
case (without duplication) constituting Investments permitted by Section 7.7;

47

--------------------------------------------------------------------------------





        (i)    Indebtedness of the Borrower or any Subsidiary in respect of
workers' compensation claims (and related letters of credit), self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by the Borrower and the Subsidiaries in the ordinary course
of their business;

        (j)    Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding in respect of lines of credit extended to
Foreign Subsidiaries; and

        (k)   Indebtedness of the Borrower subordinate to the payment of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent in an aggregate principal amount not to exceed $25,000,000
at any time outstanding; and

        (l)    additional Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $10,000,000 at any one time outstanding.

        7.3    Liens.    Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:

        (a)   Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

        (b)   carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings;

        (c)   pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation;

        (d)   deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

        (e)   easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of any material property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower and its Subsidiaries;

        (f)    Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), and Liens securing any
refinancings, refundings, replacement, renewals or extensions thereof, in whole
or in part, provided that no such Lien is spread to cover any additional
property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;

        (g)   Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 7.2(e) provided that (i) such Liens
shall be created within 30 days after such acquisition or the completion of such
construction or improvement, (ii) such Liens do not at any time encumber any
property other than the property so acquired, constructed, or improved, and
(iii) the amount of Indebtedness secured thereby is not increased;

        (h)   Liens created pursuant to the Security Documents;

        (i)    any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

        (j)    any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing or any
property or asset of any Person that becomes a

48

--------------------------------------------------------------------------------






Subsidiary after the Closing Date prior to the time such Person becomes a
subsidiary; provided that (x) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (y) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary, and (z) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a subsidiary, as the case may be, and any refinancings,
refundings, replacements, renewals or extensions thereof, in whole or in part;

        (k)   Liens in respect of Indebtedness permitted by Section 7.2(j),
provided that the assets subject to such Liens are not located in the United
States; and

        (l)    Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $10,000,000 at any one time.

        7.4    Fundamental Changes.    Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

        (a)   any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);

        (b)   any Non-Guarantor Subsidiary of the Borrower may be merged or
consolidated with or into another Non-Guarantor Subsidiary of the Borrower;

        (c)   any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation, dissolution or otherwise) or (ii) pursuant to a
Disposition permitted by Section 7.5;

        (d)   any Non-Guarantor Subsidiary of the Borrower may Dispose of any or
all of its assets to another Non-Guarantor Subsidiary of the Borrower; and

        (e)   any Investment expressly permitted by Section 7.7 and any
Disposition permitted by Section 7.5 may be structured as a merger,
consolidation or amalgamation.

        7.5    Disposition of Property.    Dispose of any of its property,
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary's Capital Stock to any Person,
except:

        (a)   the Disposition of surplus, obsolete or worn out property in the
ordinary course of business;

        (b)   the sale of inventory in the ordinary course of business;

        (c)   Dispositions permitted by clause (i) of Section 7.4(c);

        (d)   the sale or issuance of any Subsidiary's Capital Stock to the
Borrower or any Subsidiary Guarantor;

        (e)   the Disposition of Cash Equivalents;

        (f)    Dispositions constituting Investments permitted pursuant to
Section 7.7 and Dispositions constituting Restricted Payments permitted pursuant
to Section 7.6; and

        (g)   the Disposition of other property having a fair market value not
to exceed $15,000,000 in the aggregate for any fiscal year of the Borrower.

49

--------------------------------------------------------------------------------






        7.6    Restricted Payments.    Declare or pay any dividend (other than
dividends payable solely in Capital Stock of the Person making such dividend)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of any Group Member, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, "Restricted Payments"), except:

        (a)   (i) any Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor and (ii) any Subsidiary of a Subsidiary Non-Guarantor
may make Restricted Payments to such Subsidiary Non-Guarantor;

        (b)   the Borrower may repurchase the Borrower's common stock or common
stock options from present or former directors, officers or employees of the
Borrower or any of its Subsidiaries upon the death, disability or termination of
employment of such officer or employee, provided that the aggregate amount of
payments under this subsection (b) subsequent to the Closing Date (net of
proceeds received by the Borrower subsequent to the Closing Date in connection
with the resale of such common stock or common stock options) shall not exceed
$5,000,000; and

        (c)   so long as no Default or Event of Default exists, the Borrower may
repurchase the Borrower's common stock subsequent to the Closing Date in an
aggregate amount not to exceed $15,000,000.

        7.7    Investments.    On or after the Closing Date, make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any Capital Stock, bonds, notes, debentures or
other debt securities of, or any assets constituting a business unit of, or make
any other investment in, any Person (all of the foregoing, "Investments"),
except:

        (a)   extensions of trade credit in the ordinary course of business;

        (b)   Investments in Cash Equivalents;

        (c)   Guarantee Obligations permitted by Section 7.2;

        (d)   loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $1,000,000
at any one time outstanding;

        (e)   the Acquisition;

        (f)    Investments in assets useful in the business of the Borrower and
its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

        (g)   intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such investment, is a Subsidiary Guarantor or that is
an Excluded Domestic Subsidiary that is becoming a Subsidiary Guarantor at the
time such Investment is made;

        (h)   other Investments constituting Permitted Business Acquisitions in
an aggregate amount (valued at cost) not to exceed $50,000,000 in any calendar
year;

        (i)    intercompany Investments made by any Subsidiary Non-Guarantor in
any other Subsidiary Non-Guarantor;

        (j)    intercompany Investments by the Borrower and the Subsidiary
Guarantors in any Subsidiary Non-Guarantors in an aggregate amount (valued at
cost) not to exceed $10,000,000 at any time outstanding;

        (k)   any Investments received as non-cash consideration for sales,
transfers, leases and other Dispositions permitted by Section 7.5 not to exceed
$10,000,000 at any time outstanding;

50

--------------------------------------------------------------------------------






        (l)    Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts in disputes with
customers and suppliers, in each case in the ordinary course of business; and

        (m)  in addition to Investments otherwise expressly permitted by this
Section 7.7, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $10,000,000 at any time
outstanding.

        7.8    Optional Payments and Modifications of Certain Debt
Instruments.    (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the Convertible Senior Subordinated
Debentures; (b) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Convertible Senior Subordinated Debentures (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and (ii) does not involve the
payment of a consent fee) that has not been approved by the Administrative
Agent; (c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
preferred stock (other than any such amendment, modification, waiver or other
change that (i) would extend the scheduled redemption date or reduce the amount
of any scheduled redemption payment or reduce the rate or extend any date for
payment of dividends thereon and (ii) does not involve the payment of a consent
fee); or (d) designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents) as "Designated Senior Indebtedness" (or
any other defined term having a similar purpose) for the purposes of the
Indenture.

        7.9    Transactions with Affiliates.    Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms
not materially less favorable to the relevant Group Member than it would obtain
in a comparable arm's length transaction with a Person that is not an Affiliate.

        7.10    Sales and Leasebacks.    Enter into any arrangement with any
Person providing for the leasing by any Group Member of real or personal
property that has been or is to be sold or transferred by such Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member, other than any such transaction between Group Members where the
sale or transfer is otherwise permitted pursuant to Section 7.4.

        7.11    Swap Agreements.    Enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock or the Convertible Senior Subordinated Debentures) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

        7.12    Changes in Fiscal Periods.    Permit a change in the Borrower's
method of determining fiscal years or fiscal quarters.

        7.13    Negative Pledge Clauses.    Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the

51

--------------------------------------------------------------------------------




other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) any document governing Indebtedness containing customary
prohibitions and limitations (in the reasonable judgment of the Borrower) so
long as such prohibitions or limitations do not prevent, impair or impede the
creation of any Liens in favor of the Lenders under the Loan Documents,
(d) agreements relating to any Disposition permitted pursuant to Section 7.5,
provided that such prohibitions and limitations apply only to the property to be
sold, and (e) leases and other agreements containing customary provisions
prohibiting or limiting the assignment thereof.

        7.14    Clauses Restricting Subsidiary Distributions.    Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents or the Indenture and (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.

        7.15    Lines of Business.    Engage to any material extent in any
business, either directly or through any Subsidiary, except for those businesses
in which the Borrower and its Subsidiaries are engaged on the date of this
Agreement (after giving effect to the Acquisition) or that are reasonably
related or incidental thereto.

        7.16    Amendments to Acquisition Documents.    (a) Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the indemnities and licenses furnished to the Borrower or any of its
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
the Acquisition Documentation or any such other documents except for any such
amendment, supplement or modification that (i) becomes effective after the
Closing Date and (ii) could not reasonably be expected to have a Material
Adverse Effect.

SECTION 8. EVENTS OF DEFAULT

        If any of the following events shall occur and be continuing:

        (a)   the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

        (b)   any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

        (c)   any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Borrower only), Section 6.7(a)

52

--------------------------------------------------------------------------------






or Section 7 of this Agreement or Sections 5.5 and 5.7(b) of the Guarantee and
Collateral Agreement; or

        (d)   any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after written notice
to the Borrower from the Administrative Agent or the Required Lenders; or

        (e)   any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000; or

        (f)    (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

        (g)   (i) any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or

53

--------------------------------------------------------------------------------






appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) any Group Member or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

        (h)   one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $10,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

        (i)    any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents in respect
of property having a book value or fair market value in excess of $5,000,000
shall cease to be enforceable and of the same effect and priority purported to
be created thereby, or any Loan Party or any Affiliate of any Loan Party shall
so assert; or

        (j)    the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

        (k)   (i) any "person" or "group" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the "beneficial owner" (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding common stock of the Borrower; (ii) the board of
directors of the Borrower shall cease to consist of a majority of Continuing
Directors; or (iii) a Fundamental Change shall occur; or

        (l)    the Convertible Senior Subordinated Debentures or the guarantees
thereof shall not be or shall cease to be, for any reason, validly subordinated
to the Obligations or the obligations of the Subsidiary Guarantors under the
Guarantee and Collateral Agreement, as the case may be, as provided in the
Indenture, or any Loan Party or any Affiliate of any Loan Party shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrower shall at such time
deposit in a cash collateral account opened by the

54

--------------------------------------------------------------------------------



Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

        9.1    Appointment.    Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

        9.2    Delegation of Duties.    The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

        9.3    Exculpatory Provisions.    Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person's own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

        9.4    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower),

55

--------------------------------------------------------------------------------




independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

        9.5    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default". In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

        9.6    Non-Reliance on Agents and Other Lenders.    Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

        9.7    Indemnification.    The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in

56

--------------------------------------------------------------------------------




accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent's
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

        9.8    Agent in Its Individual Capacity.    Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms "Lender" and
"Lenders" shall include each Agent in its individual capacity.

        9.9    Successor Administrative Agent.    The Administrative Agent may
resign as Administrative Agent upon 10 days' notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

        9.10    Documentation Agent and Syndication Agent.    Neither the
Documentation Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

57

--------------------------------------------------------------------------------



SECTION 10. MISCELLANEOUS

        10.1    Amendments and Waivers.    Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender's Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of subsection 2.17(a), 2.17(b) or 2.17(c), or of the first two
sentences of subsection 2.17(d), without the written consent of the Majority
Facility Lenders in respect of each Facility adversely affected thereby;
(v) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (vi) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (vii) amend, modify or
waive any provision of Section 2.6 or 2.7 without the written consent of the
Swingline Lender; (viii) amend, modify or waive any provision of Section 3
without the written consent of each Issuing Lender; (ix) eliminate or reduce the
amount of any prepayment of Term Loans or Revolving Loans required to be made
pursuant to Section 2.11 without the written consent of the Majority Facility
Lenders in respect of each Facility directly adversely affected thereby; or
(x) amend, modify or waive any provision of Section 6.5 of the Guarantee and
Collateral Agreement without the written consent of the Majority Facility
Lenders in respect of each Facility (if any) directly adversely affected
thereby. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

        Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement, or to increase the Revolving Facility, and to

58

--------------------------------------------------------------------------------




permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities or
increases in any determination of the Required Lenders and Majority Facility
Lenders.

        In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Term
Loans ("Refinanced Term Loans") with replacement term loans hereunder
("Replacement Term Loans"), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing.

        10.2    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

Borrower:   Serologicals Corporation
5655 Spalding Drive
Norcross, Georgia 30092
Attention: Craig Brown
Telecopy: 678-728-2120
Telephone: 678-728-2117
Administrative Agent:
 
JPMorgan Chase Bank
Loan & Agency Services
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Denise Ramon
Telecopy: 713-750-2938
Telephone: 713-750-7906

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

        10.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial

59

--------------------------------------------------------------------------------




exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

        10.4    Survival of Representations and Warranties.    All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

        10.5    Payment of Expenses and Taxes.    The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel to
each Lender and of counsel to the Administrative Agent, (c) to pay, indemnify,
and hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents, trustees, advisors and controlling persons (each, an
"Indemnitee") harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the "Indemnified
Liabilities"), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Attention: Craig Brown (Telephone No. 678-728-2117) (Telecopy No. 678-728-2120),
at the address of the Borrower set forth in

60

--------------------------------------------------------------------------------




Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

        10.6    Successors and Assigns; Participations and
Assignments.    (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of an Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

        (b)   (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an "Assignee") all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

        (A)  the Borrower (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

        (B)  the Administrative Agent (such consent not to be unreasonably
withheld or delayed), provided that no consent of the Administrative Agent shall
be required for an assignment of (I) all or any portion of a Term Loan to a
Lender, an affiliate of a Lender or an Approved Fund or (II) all or any portion
of a Revolving Loan or Revolving Commitment to a Lender that is a Revolving
Lender immediately prior to such assignment.

         (ii)  Assignments shall be subject to the following additional
conditions:

        (A)  except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Facility) or $1,000,000 (in the case of
the Term Facility) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

        (B)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (it being agreed that only one such fee shall be
payable in respect of multiple concurrent assignments by a Lender to one or more
Affiliates or Approved Funds of such Lender, or to one or more other Lenders, or
any combination thereof); and

        (C)  the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

        For the purposes of this Section 10.6, "Approved Fund" means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an affiliate of a
Lender or (c) an entity or an affiliate of an entity that administers or manages
a Lender.

61

--------------------------------------------------------------------------------



        (iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 10.5); provided, that the assignment of a Revolving
Commitment by any Lender to an Approved Fund shall not relieve the assigning
Lender of any of its obligations to fund a Loan under such Revolving Commitment
if, for any reason, its Approved Fund fails to fund any such Loan, unless the
Borrower has given its prior written consent to such assignment (such consent
not to be unreasonably withheld). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

        (iv)  The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lenders and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

         (v)  Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee's completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

        (c)   (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a "Participant") in all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender's obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of

62

--------------------------------------------------------------------------------



Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.

         (ii)  A Participant shall not be entitled to receive any greater
payment under Section 2.18, 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 2.19 unless such
Participant complies with Section 2.19(d).

        (d)   Any Lender may (without the consent of the Borrower or the
Administrative Agent) at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including the Loans and any
Notes or any other instrument evidencing its rights as a Lender under this
Agreement) to secure obligations or securities of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank and any
pledge or assignment to any holder of, trustee for, or any other representative
of holders of, obligations owed or securities issued by such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

        (e)   The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

        (f)    Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

        10.7    Adjustments; Set-off.    (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a "Benefitted
Lender") shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 8, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

        (b)   In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, upon the occurrence and during the
continuation of any Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted

63

--------------------------------------------------------------------------------




by applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

        10.8    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

        10.9    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        10.10    Integration.    This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

        10.11    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        10.12    Submission To Jurisdiction; Waivers.    The Borrower hereby
irrevocably and unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

        (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

64

--------------------------------------------------------------------------------






        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        10.13    Acknowledgements.    The Borrower hereby acknowledges that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

        10.14    Releases of Guarantees and Liens.    (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

        (b)   At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Swap Agreements) shall have been paid in full, the Commitments have
been terminated, no Letters of Credit shall be outstanding and the obligations
under or in respect of Specified Swap Agreements shall have been cash
collateralized, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

        10.15    Confidentiality.    Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that was included in the Confidential Information
Memorandum or that is otherwise designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
pursuant to the terms hereof), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, other than as a
result of a breach of this Section 10.15, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender's investment
portfolio in connection with ratings issued with respect to

65

--------------------------------------------------------------------------------




such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.

        10.16    WAIVERS OF JURY TRIAL.    THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        10.17    Delivery of Addenda.    Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent an Addendum
duly executed by such Lender.

        10.18    Designated Senior Indebtedness.    The Obligations are hereby
designated as "Designated Senior Indebtedness" for purposes of the Indenture.

        10.19    USA PATRIOT Act Notice.    Each Lender (for itself and not on
behalf of any other party) hereby notifies the Loan Parties that, pursuant to
the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the "Act"), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Act.

66

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    SEROLOGICALS CORPORATION
 
 
By:
 
/s/  HAROLD W. INGALLS      

--------------------------------------------------------------------------------

Name: Harold W. Ingalls
Title: Vice President, Finance
 
 
JPMORGAN CHASE BANK, as Administrative Agent and as Issuing Lender
 
 
By:
 
/s/  EILEEN W. PIKER      

--------------------------------------------------------------------------------

Name: Eileen W. Piker
Title: Vice President
 
 
BANK OF AMERICA, N.A., as Issuing Lender and Syndication Agent
 
 
By:
 
/s/  WILLIAM H. POWELL      

--------------------------------------------------------------------------------

Name: William H. Powell
Title: Senior Vice President
 
 
LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent
 
 
By:
 
/s/  JAMES J. HESS      

--------------------------------------------------------------------------------

Name: James J. Hess
Title: First Vice President

67

--------------------------------------------------------------------------------


